MEMORANDUM OPINION
{¶ 1} On March 11, 2004, this court issued a judgment entry striking the brief filed by appellant, Myra Oliver, on January 20, 2004. The brief was in violation of App.R. 19(A), App.R. 16(A)(4), and Loc.R. 12(A) and (B)(1) of the Eleventh District Court of Appeals. Appellant was given thirty days to file a corrected brief that complied with all applicable rules regarding the form and content of an appellate brief. Hence, appellant's corrected brief was due by April 12, 2004.
 {¶ 2} On April 9, 2004, appellant filed a motion to remand the case to the trial court. The alleged purpose of the remand was to allow her the opportunity to show the court that the Geauga Metropolitan Housing Authority ("GMHA") and Section 8 officials had been conspiring against her. It is noted that neither GMHA nor Section 8 officials are parties to the underlying case. Appellant also asked this court for an additional twenty days, after the trial court has had an opportunity to consider her conspiratorial claims, to file her appellate brief.
 {¶ 3} Subsequently, on April 15, 2004, appellee, Philip R. Kimpton, filed a motion to overrule appellant's remand request, construed by this court as a response in opposition, in addition to a motion to dismiss the appeal due to her failure to timely file a corrected brief.
 {¶ 4} Regarding appellant's motion to remand, any conspiracy, real or imagined, is simply irrelevant to this case as the alleged conspirators are not even parties to the underlying forcible entry and detainer action. Thus, appellant's motion to remand is hereby overruled.
 {¶ 5} The more serious matter is appellant's failure to timely file a corrected brief. Appellant was provided with strict instructions to file her brief by April 12, 2004. Appellant failed to meet this deadline, instead choosing to file a motion suggesting a conspiracy by non-parties. Accordingly, this court hereby grants appellee's motion to dismiss the appeal pursuant to Loc.R. 20(E) of the Eleventh District Court of Appeals for failure to prosecute.
Appeal dismissed.
Ford, P.J., Christley, J., concur.